Citation Nr: 0503774	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as schizoaffective disorder, bipolar 
type.

2.  Entitlement to an increased disability evaluation for 
service-connected scar on the right knee, currently evaluated 
as ten (10) percent disabling.

3.  Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus, currently evaluated 
as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1982.   

This case comes before the Board of Veterans' Appeals (Board) 
from October 1998 and December 1998 rating decisions issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran perfected 
an appeal to the Board and declined to testify at a Board 
hearing.  See VA Forms 9, received in March and August 1999.  


FINDINGS OF FACT

1.  There is competent, persuasive medical evidence 
indicating an etiological relationship between active service 
and currently diagnosed schizoaffective disorder, bipolar 
type.   

2.  The veteran has a tender, 3.5 by 1.5 inch scar on the 
medial aspect of the right knee, with a keloid, but no 
ulceration, exfoliation, crusting, or significant 
pigmentation.  The scar reportedly is itchy, and is painful, 
particularly in cold weather, but there is neither exudate 
from the scar, nor neurovascular defects or limitation of 
motion resulting therefrom.  

3.  Bilateral pes planus causes persistent foot pain, 
particularly upon prolonged standing or ambulation, but 
symptoms are improved with orthotic devices; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo achilles on manipulation is not demonstrated.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder, bipolar type, was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

2.  Criteria for a disability evaluation higher than 10 
percent for a service-connected scar on the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2002) and (2004).  

3.  Criteria for a disability evaluation higher than 30 
percent for service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Psychiatric Disorder

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be permitted for psychosis on a 
presumptive basis as evidence warrants - diagnosis and 
manifestation thereof to a compensable degree within one year 
following discharge from active service.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The Board briefly discusses below evidence pertinent to the 
claim, as service connection is granted for schizoaffective 
disorder, bipolar type.  Thus, this decision is a complete 
resolution of the issue in the veteran's favor.  
   
In early November 2003, the veteran underwent VA compensation 
and pension (C&P) psychiatric examination by a medical doctor 
(Dr. S.M.H.) who reviewed the veteran's medical history as 
documented in the claims folder.  She diagnosed the veteran 
with schizoaffective disorder, bipolar type, and 
preliminarily suggested that there could be some relationship 
between in-service symptomatology (see October 1981 service 
medical records, which indicate an impression of dysthymia) 
and current psychiatric problems, but did not give a definite 
opinion pending further psychiatric testing. 

The veteran underwent another C&P examination later in 
November 2003, conducted by another VA medical doctor who 
also holds a Psy.D. degree (Dr. D.K.).  This examiner 
diagnosed the veteran with schizoaffective disorder, bipolar 
type, and concluded that, "[b]ased on [the veteran's] report 
and history, it is reasonable to conclude that a psychiatric 
issue began while [he] was on active duty."  She further 
indicated her belief that there could be a cause-effect 
relationship between various psychosocial stressors in 
service (particularly purported racial harassment by other 
servicemen), which may have been "early signs of developing 
paranoia and depression," and psychiatric problems diagnosed 
later, in the early 1990s.  As this examiner stated that she 
had reviewed the veteran's claims folder and entire medical 
history contained therein (which includes service medical 
records documenting psychiatric treatment in service, as 
noted above) before issuing the examination report, the Board 
finds this opinion competent and persuasive on the issue of 
service connection.  

Moreover, in an addendum issued in February 2004, Dr. S.M.H. 
opined: "It is as likely as not that [the veteran's] current 
psychiatric illness initially presented [itself] as 
depression while in the military.  However, this writer has 
not been presented with documentation of psychiatric illness 
while in the military or within one year of discharge from 
the military."  It is not clear to the Board what the doctor 
intended to convey by the second sentence that there is no 
evidence of psychiatric problems in the military or within 
the one-year presumptive period, as the service medical 
records indicate, as noted above, an impression of depression 
in late 1981.  In any event, this doctor's opinion on 
etiology, as with that of Dr. D.K., is favorable to the 
claim.

In sum, with two competent, persuasive medical opinions 
finding that there is, at least as likely as not, a cause-
effect link between in-service psychiatric symptomatology and 
the claimed psychiatric disorder, currently diagnosed as 
schizoaffective disorder, bipolar type, the Board must find 
that the preponderance of the evidence favors the claim.  
Service connection for schizoaffective disorder, bipolar 
type, is granted.
  
II.  Increased Evaluation - Right Knee Scar and Bilateral Pes 
Planus

Applicable Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2004).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Rather, the 
veteran's disability will be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.

As for pertinent VA rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2004) evaluate scars.  While this 
matter was being developed, scar evaluation criteria were 
amended on August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  
Under the criteria in effect before August 30, 2002, 
Diagnostic Code 7801 provided that third degree burn scars 
warranted a 10 percent rating or an area or areas exceeding 6 
square inches, and a 20 percent rating for an area(s) 
exceeding 12 square inches.  Diagnostic Code 7802 provided 
for a 10 percent rating for second degree burn area 
approximating 1 square foot.  Diagnostic Code 7803 provided 
that scars, superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent disability rating.  Under 
Diagnostic Code 7804, scars, superficial, tender, and painful 
on objective demonstration warranted a 10 percent disability 
rating.  And, under Diagnostic Code 7805, other scars were to 
be rated on the limitation of the part affected.  See 38 
C.F.R. § 4.118 (2002).

As for new scar rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area(s) exceeding 6 square inches (39 square cm) warrant a 
10 percent disability rating.  A 20 percent rating is 
warranted for area(s) exceeding 12 square inches (77 square 
cm); a 30 percent rating is warranted for an area(s) 
exceeding 72 square inches (465 square cm); and a 40 percent 
rating is warranted for an area(s) exceeding 144 square 
inches (929 square cm).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2004).

New Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion and that cover an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage.

New Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  An unstable scar is 
defined as one where, for any reason, there is frequent loss 
of skin over the scar.  A superficial scar is not one 
associated with underlying soft tissue damage.

New Diagnostic Code 7804 provides that superficial scars, 
painful on examination, warrant a 10 percent disability 
rating.

Finally, new Diagnostic Code 7805 is essentially the same as 
the old version as other scars are to be rated on the 
limitation of the affected part.

As for rating criteria for pes planus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004) provides for a noncompensable 
rating where symptoms are mild, and relieved by a built-up 
shoe or arch support.  A 10 percent rating is assigned where 
pes planus is moderate, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
or pain on manipulation and use of the feet, either bilateral 
or unilateral.  For severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities, 20 and 30 
percent ratings (unilateral and bilateral, respectively) are 
assigned.  For pronounced pes planus, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shows or appliance, 
30 and 50 percent ratings (unilateral and bilateral, 
respectively) are assigned.   

Evidence and Analysis - Right Knee Scar

The record indicates that service connection for the right 
knee scar (as a residual of in-service right knee injury) was 
established in a January 1988 rating decision, with the 
assignment of a noncompensable (zero) percent rating 
effective as of August 5, 1987.  A February 1993 rating 
decision confirmed the prior noncompensable rating 
assignment.  The veteran again sought a higher rating 
therefor, but the RO denied the claim in an October 1998 
rating decision.  Appeal to the Board was perfected.  The 
Board ordered further evidentiary development on this issue 
in July 2003.   

As this is not an appeal from the initial rating assigned to 
the service-connected scar, the matter before the Board is a 
Francisco claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (The present level of disability is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity of 
the disability.)  Accordingly, the Board's focus is primarily 
on contemporaneous evidence of the extent of the scar 
residuals and the functional limitations caused thereby.        

The record indicates that a VA C&P medical examination was 
performed in October 2003 consistent with the Board's remand 
order.  The examination report provides that the veteran has 
a tender, 3.5 by 1.5 inch scar on the medial aspect of the 
right knee, with no evidence of ulceration, exfoliation, or 
crusting.  There is a keloid on the scar.  The diagnosis was 
scar, medial aspect of the right knee, status post excision 
of synovial cyst.  The scar reportedly is itchy, particularly 
upon movement, and is painful, particularly in cold weather.  

Based upon these findings, in an August 2004 rating decision, 
the RO increased the evaluation from noncompensable to 10 
percent effective October 20, 1997, based upon Diagnostic 
Code 7804 (2004).  Nonetheless, the matter remains before the 
Board on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The November 2003 VA C&P examination report (pertaining to 
the feet) indicates that there is no significant pigment 
abnormality as to the scar, tenderness to palpation, exudate 
from the scar, and no neurovascular defects.  There was mild 
flaking of the skin over the scar. 

The Board finds that a rating higher than the 10 percent 
recently assigned - including assignment of a separate, 
compensable rating -- is not warranted. See Esteban v. Brown, 
6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  

Old Diagnostic Code 7801, concerning third degree burn scars, 
and old Diagnostic Code 7802, concerning second degree burn 
scars, are not appropriate in this instance, as the scar 
involved is not a burn scar.  Similarly, new Diagnostic 
Code 7801 does not provide a basis for a separate compensable 
or a higher rating, as the scar is not associated with 
underlying soft tissue damage nor does it cause limitation of 
motion.  New Diagnostic Code 7802 does not provide a basis 
for a separate, compensable rating as this scar does not 
cover an area of 144 square inches (929 square cm) or 
greater.  This scar is described as 3.5 inches by 1.5 inch, 
which is considerably less than 144 square inches.

As the scar has not been described as poorly nourished, with 
repeated ulceration, the criteria for a compensable rating 
under old Diagnostic Code 7803 are not met.  Similarly, the 
criteria for a compensable rating under new Diagnostic Code 
7803 are not met, as frequent loss of skin over the scar has 
not been demonstrated.

Both old and new Diagnostic Code 7805 provide for rating 
scars on the limitation of the part affected - in this 
instance, the knee - but the record does not describe any 
limitation in the knee function, such as limitation of 
motion, caused by the scar itself.  Consequently, a 
compensable rating under this diagnostic code is not 
warranted by the evidence.

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of schedular rating 
higher than 10 percent for right knee scar residuals.  Thus, 
the benefit-of-reasonable doubt rule is not applicable.

Evidence and Analysis - Bilateral Pes Planus

As for bilateral pes planus, service connection was granted 
in the December 1998 rating decision from which this appeal 
arises, and an initial noncompensable rating was assigned 
therefor, effective on August 17, 1998.  The grant of service 
connection was based in large part upon the veteran's service 
medical records, which showed no pre-existing flatfoot 
disorder upon service entrance, but noted fallen arches and 
complaints of painful instep during active duty.  The veteran 
was approved for assignment of arch supports during service, 
but no foot problems were noted at the time of separation 
from active duty.  

Because this claim, filed in August 1998, involves the appeal 
of an initial rating assignment for pes planus within one 
year of such rating (the veteran perfected an appeal of the 
December 1998 rating decision in August 1999), this claim is 
a Fenderson claim.  Where an award of service connection for 
a disability has been granted and the assignment of an 
initial evaluation is at issue, separate evaluations 
("staged ratings") can be assigned for separate periods of 
time if the evidence so warrants.  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The post-service record contains few references to treatment 
for flatfoot disorder.  They do note a clinical observation 
that the veteran walks with "hyperpronation of feet," but 
there is no specification as to the extent of pronation.  No 
neurovascular defects were found.  See December 1992 private 
orthopedic consultation report.  

As for relevant VA C&P examination findings, the veteran 
underwent an examination in April 1999, which indicated that 
his pes planus is marked by pain upon ambulation, 
particularly with prolonged movement or movement on hard 
surfaces.  The foot pain is relieved with a combination of 
occasional use of over-the-counter medication and consistent 
use of arch supports/shoe inserts.  Objective examination 
resulted in an impression of severe bilateral pes 
planovalgus.          

Based upon the above examination, the RO increased the 
evaluation for bilateral pes planus from noncompensable to 30 
percent, effective August 17, 1998.  See August 1999 rating 
decision.

The report of a more current C&P examination, conducted in 
November 2003, indicates that the veteran continues to use 
orthotics/arch supports for pain in the arches, exacerbated 
with prolonged standing or walking.  Upon examination, the 
flatfoot deformity appeared "flexible"; mild tenderness to 
palpation over both arches was noted; there was slight valgus 
alignment of the Achilles tendon; and the Achilles tendon was 
"mobile" and "nontender" to palpation.  Also noted were 
mild pronation of the feet with weight-bearing and no 
significant calluses or skin breakdown on the plantar dorsal 
surfaces of the feet.  X-rays of the feet taken in October 
2003 revealed mild degenerative changes in the mid-foot 
joints and slight decreased arches on lateral projections.  
The examiner noted that talocalcaneal coalition could not be 
excluded based upon X-ray findings.

A February 2004 addendum to the November 2003 C&P examination 
report indicates that there are noticeable fallen arches upon 
weight-bearing, but that there is "somewhat of an arch 
reproduced with toe raise of [the] medial arch."  There was 
tenderness to palpation over the medial aspect of the feet 
along the arch and mid-foot and along the plantar aspect of 
the heel.  
      
As noted above, a 30 percent rating has been in effect as of 
August 1998, since the filing of the initial service 
connection claim.  Under Diagnostic Code 5276, a 30 percent 
rating is assigned for bilateral pes planus that is deemed 
severe.  Typical evidence of severe or marked flatfoot 
deformity includes objective findings such as pronation, pain 
on manipulation, swelling on use, and characteristic 
callosities.  The evidence, as described above, indicates 
that the veteran does have fallen arches and reportedly 
persistent pain, particularly upon prolonged standing or 
movement.  The evidence also indicates other objective 
findings, such as some tenderness along the arch area of the 
feet and plantar aspect of the heel, as well as mild 
pronation.  Overall, however, it does not indicate severe 
symptoms such as marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, or 
spasms along the Achilles tendon, required for a 50 percent 
schedular rating.  Moreover, the veteran apparently is using 
orthotic devices on a relatively consistent basis, and they 
are effective.  A 50 percent rating is the highest schedular 
rating permissible for bilateral pes planus, and is thus 
reserved for extreme cases of symptomatic flatfoot deformity, 
the symptoms of which are not relieved by orthotic devices or 
shoe inserts.  The evidence of record, on the whole, does not 
show that the veteran's bilateral pes planus, while 
significantly symptomatic, is so extreme as contemplated by 
the 50-percent rating criteria in Diagnostic Code 5276.
    
In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of a 50 percent 
rating for bilateral pes planus.  As such, the benefit-of-
reasonable doubt rule is not applicable.

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a May 2001 letter, 
the RO advised the veteran of VA's VCAA duties to notify and 
assist, the veteran's and VA's respective responsibilities in 
claim development, the criteria for establishing service 
connection, and what evidence is needed on a service 
connection claim.  

In October 2003, the RO sent the veteran another VCAA letter 
that specifically discussed the three issues for which appeal 
was perfected.  This letter provided the veteran a status of 
the claim, and explained the veteran's and VA's respective 
claim development responsibilities and what evidence is 
needed to substantiate both service connection and increased 
rating claims.  Further, through two Statements of the Case 
(SOCs) and numerous Supplemental Statements of the Case 
(SSOCs), the veteran was periodically kept abreast of the 
status of the claim as to all three issues on appeal, what 
evidence and information are of record, and what additional 
evidence is needed.  It is noted that, through the June 2002 
and August 2004 SSOCs, the veteran was given notice of 
specific regulatory criteria pertaining to the duty to assist 
(38 C.F.R. § 3.159), which, among other things, explains that 
he could send any evidence in his possession pertaining to 
the claim.   
        
The Board acknowledges that VCAA notice was accomplished 
after the issuance of the rating decisions from which this 
appeal arises and, arguably, through a combination of 
letters, SOCs, and SSOCs, and not with a single pre-AOJ 
decision notice.  These concerns constitute, at most, a 
technical defect that poses no prejudice to the veteran.  
First, VCAA was not enacted until November 2000, well after 
the appeal as to these issues was perfected.  During the 
appeal period, after enactment of the law, VA gave the 
veteran appropriate notice of VCAA requirements through 
various pieces of correspondence, and he had ample 
opportunity during this period to provide relevant evidence 
or to ask VA for assistance in obtaining such evidence.  He 
also had an opportunity to provide testimonial evidence at a 
hearing, but declined to exercise this right.  The Board also 
reviewed this claim in 2003, and its remand order was 
designed to ensure VA's compliance with claim development 
assistance obligations.  The Board's directives were 
completed.  During the appeal period, the claim was resolved 
favorably, at least to some extent, with respect to pes 
planus and right knee scar (increased ratings were assigned 
for both disabilities), and the Board's decision herein 
grants service connection for bipolar disorder.  Thus, it is 
evident that VA assistance, largely in the form of VA 
examinations, has benefited the veteran.  It also is noted 
that neither the veteran nor his representative has argued 
that the current record is deficient with respect to evidence 
relevant to the three issues on appeal due specifically to a 
VCAA notice defect.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
in cases where, as here, VCAA was not even in effect at the 
time of the initial unfavorable AOJ decisions.  The Board has 
conducted such an evaluation here and has determined that 
adequate notice was provided during the appeal period, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
post-service private and VA medical evidence, and the 
veteran's written statements in support of the claim, and 
associated them with the claims folder.  The veteran was 
afforded appropriate VA C&P medical examinations.  He was 
given an opportunity to personally provide testimonial 
evidence.  Nothing in the record indicates that the veteran 
had identified relevant records for which he wanted VA's help 
in obtaining to which the VA failed to respond with 
assistance.  

The Board acknowledges that all the records concerning the 
veteran's claim for benefits from the Social Security 
Administration (SSA) have not been made a part of the record.  
The RO did request such records in 1998, however, and the SSA 
responded by providing a copy of a psychiatric evaluation, 
while indicating that there is nothing else of importance in 
their file.  Based on this response, the Board concludes that 
any other records from SSA that may exist would not be 
relevant to the claims for increased ratings for the pes 
planus and the scar, and that failure to persist in obtaining 
these records does not prejudice the veteran in this 
instance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a psychiatric disorder, diagnosed as 
schizoaffective disorder, bipolar type, is granted.

An increased disability evaluation for service-connected scar 
on the right knee, currently evaluated as 10 percent 
disabling, is denied.

An increased disability evaluation for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


